DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 41-60 is/are pending.  Claim(s) 1-40 is/are canceled.

Information Disclosure Statement
The information disclosure statement filed 2/26/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the lined through citation was not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 51 are objected to because of the following informalities:  
Claim 51 recites “the flexible membrane, optical surface, and peripheral edge”, which should be “the flexible membrane, the optical surface, and the peripheral edge”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 41-45 and 48-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,004,596. the ‘596 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘596 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a two-part accommodating IOL having an AIOL (flexible membrane, peripheral edge, force transmitting area, two spaces, circumferential channel) and base assembly (base power optic, retention edge), the AIOL and base assembly able to be assembled in situ and the flexible membrane changing curvature due to anatomical forces redistributing the liquid/gel, as claimed.

Claims 41-45 and 48-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-14, and 18-22 of U.S. Patent No. 10,485,654. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘654 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘654 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a two-part accommodating IOL having an AIOL (flexible membrane, peripheral edge, force transmitting area, two spaces, circumferential channel) and base assembly (base power optic, retention edge), .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-48 and 55-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41 recites the limitation "the eye".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner considers this language to be “an eye”.
Claim 42 recites the limitation "the base lens".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner considers this language to be “the base lens assembly”.
Claim 45
Claim 46 recites “an optic”.  It is unclear if this is the same or a different instance than that introduced in claim 41.  For purposes of examination the Examiner considers this language to be “the base power optic”.
Claim 55 recites “the intraocular lens component”.  It is unclear if this instance refers to the first or the second instance of this feature.  For purposes of examination the Examiner considers this language to be “the first intraocular lens component”. 
Claim 58 recites the limitation "the cavity".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 58 recites the limitation "the intraocular lens”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 59 recites the limitation "the accommodating intraocular lens".  There is insufficient antecedent basis for this limitation in the claim.  
Claim(s) 43-44, 47-48, and 56-27 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49-54 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Esch, et al (Esch) (US 2005/0119740 A1).
Claim 49, Esch teaches an accommodating intraocular lens component (e.g. Figures 8A-C, abstract) comprising: 
a flexible membrane (#73); 
an optical surface spaced away from the flexible membrane (#80);
a peripheral edge coupling the flexible membrane and the optical surface (combination #s 81, 82, 83), wherein the peripheral edge comprises an external circumferential surface (e.g. Figure 8A, outer circumference) having a circumferential force transmitting area (#81) that is configured to couple with a  lens capsule of an eye of a patient (e.g. Figure 8A); and 
a circumferential channel (e.g. Figures 8A-C, within #s 81, 82) positioned radially inward from the peripheral edge (e.g. Figure 8B) and radially outward from the flexible membrane and the optical surface (e.g. Figure 8B), and wherein a fluid or gel (e.g. [0024]) flows during accommodation and dis-accommodation radially inward and radially outward between the circumferential channel and a central fluid space between the flexible membrane and the optical surface (e.g. Figure 8B versus Figure 8C, [0025], [0071], [0072]); 
wherein the flexible membrane is configured to change in curvature to provide a power change in response to the fluid or gel flowing radially inward from the circumferential channel towards the central fluid space as a result of a radially compressive force being applied to the force transmitting area by the eye of the patient (e.g. Figures 8B-8C).

Claim 50, wherein the flexible membrane changes in curvature in response to a change in fluid pressure within the central fluid space resulting in the radially compressive force being applied to the force transmitting area (e.g. Figures 8B-8C, [0071], [0072]).
Regarding Claim 51, the central fluid space is defined between the flexible membrane, optical surface, and peripheral edge (e.g. Figures 8B-8C). 
Regarding Claim 52, the flexible membrane has a thinner central region compared to a thicker peripheral region (e.g. annotated Figure 8B below, as broadly claimed the thicknesses noted in the annotated Figure meet the claimed language). 

    PNG
    media_image1.png
    409
    312
    media_image1.png
    Greyscale

Annotated Figure 8B, Esch

Claim 53, a coupler couples the optical surface to the peripheral edge (e.g. annotated Figure 8B above). 
Regarding Claim 54, the external surface of the peripheral edge (e.g. Figures 8A-8C, radially outer surface) is configured to directly engage the capsular bag (e.g. Figure 8A).

Additional Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following prior art reads on claims 49-54.
Smith, et al (Smith) US 2007/0106377, Figures 10A-B
Esch, et al (Esch) US 2006/0100701, Figures 6A-B 
Silvestrini, et al (Silvestrini) US 2014/0180403, Figures 4A-C
Esch, et al (Esch) US 2004/0169932, Figure 7B
Niwa, et al (Niwa) US 2009/0043384, Figures 1-2
Argento, et al (Argento) US 2014/0228949, Figures 6-7

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        4/28/2021